Citation Nr: 0528902	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  90-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




REMAND

The veteran served on active duty from June 1973 to December 
1980, and from May 1983 to February 1987.  He died in 
February 1989 at the age of 37 from occlusive coronary artery 
disease.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

This protracted claim was initially remanded by the Board in 
October 1990, over 15 years ago, for the purpose of obtaining 
military medical records from two facilities in Germany 
identified by the Appellant as treating the veteran for 
hypertension.  The claim was again remanded in August 1991 
for the same reason.  After attempts to locate the veteran's 
service medical records from the military facilities during 
the time period referenced by the appellant were 
unsuccessful, the Board denied the claim in September 1993.  

In October 1995, the parties filed a Joint Motion with what 
is now-known as the United States Court of Appeals for 
Veterans Claims (Veterans Claims Court).  While information 
had been obtained from one of the military facilities, the 
issue was vacated to inform the Appellant that she could 
corroborate her contentions by submitting alternative forms 
of evidence.  By Board remand dated in February 1996, she was 
so informed and another attempt was made to secure military 
medical records.  

The Board again remanded the claim in September 1998 and 
March 1999 in an attempt to obtain the veteran's military 
medical records for his entire period of service, and asked 
that the two military facilities identified by the Appellant 
again be inquired as to any records for the veteran in their 
possession.  

After negative responses were received and, as no additional 
information was offered by the Appellant, the Board again 
denied the issue in February 2002.  She appealed to the 
Veterans Claims Court, which vacated the issue in February 
2003 for compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  

In September 2003, the Board remanded the issue for VCAA 
compliance, which was accomplished in February and March 
2004.  In July 2004, the Board again denied the claim.  The 
Appellant appealed to the Veterans Claims Court, which 
vacated the decision in April 2005 in order to request yet 
another search of military records.

While the Board regrets the on-going delay in this claim, 
there is no choice but to remand the claim for now a seventh 
time in an attempt to locate military medical records from 
the two military facilities identified by the Appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required on her part.

Based on the remand from the Veterans Claims Court, a 
determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Inquire whether the veteran has 
military medical records located at Fort 
Campbell, Kentucky, for his periods of 
service from June 1973 to December 1980, 
and from May 1983 to February 1987.  If 
no records are located at Fort Campbell, 
Kentucky, that should be documented in 
the claims file.

2.  While previous evidence indicates 
that there is no clinic at Babenhausen, 
Germany, an attempt should be made to 
verify whether there was such a facility 
in existence at the time of the veteran's 
periods of service, and determine whether 
his military medical records are located 
there.  If they have been moved to 
another facility, that location should 
also be searched for the veteran's 
military medical records.

3.  Inquire whether the veteran's 
military medical records are located at 
the United States Army Medical Corps or 
the National Archives and Records 
Administration.  If no records are 
located at either of those facilities, 
that should be documented in the claims 
file. 

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


